Exhibit 10.1

 

AMENDED AND RESTATED SUBSCRIPTION AGREEMENT

 

DFB Healthcare Acquisitions Corp.
780 Third Avenue
New York, NY 10017

 

Ladies and Gentlemen:

 

In connection with the proposed business combination between DFB Healthcare
Acquisitions Corp., a Delaware corporation (the “Company”), and AdaptHealth
Holdings, LLC, a Delaware limited liability company (“AdaptHealth”), Deerfield
Private Design Fund IV, L.P., a Delaware limited partnership (“Deerfield”), and
the Company entered into that certain subscription agreement, dated July 8, 2019
(the “Original Subscription Agreement”), pursuant to which Deerfield subscribed
for and agreed to purchase, and the Company agreed to sell to Deerfield, shares
of the Company’s Common Stock (as defined below). The Company and Deerfield
desire to amend and restate the Original Subscription Agreement pursuant to this
amended and restated subscription agreement (the “Subscription Agreement”) in
order to (i) increase the number of shares of Common Stock which may be
purchased by Deerfield and (ii) add RAB Ventures (DFB) LLC, a Delaware limited
liability company (“RAB”), as a party for the purposes set forth herein, on the
terms and subject to the conditions contained herein. Deerfield and RAB are
sometimes referred to herein individually as a “Subscriber” and collectively as
the “Subscribers.” In connection therewith, the Subscribers and the Company
agree as follows:

 

1.                                      Certain Definitions. As used in this
Subscription Agreement, the following capitalized terms shall have the meanings
set forth below:

 

“Affiliate” means, with respect to a specified person, a person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such specified person.

 

“Available Cash” means the amount of cash and cash equivalents held by and
available to the Company, whether in or outside the Trust Account (as such term
is defined in the Company Charter), immediately prior to the consummation of the
Transaction, after giving effect to the aggregate amount (if any) (i) to be
disbursed from the Trust Account on account of Redeemed Shares to holders of
Common Stock and (ii) received from any other private sales of Company Stock
effected in connection with the consummation of the Transaction in accordance
with the terms of the Transaction Agreement, but before giving effect to any
other payments to be made by the Company in connection with the Transaction
(including any costs and expenses related to the Transaction) (but, for the
avoidance of doubt, without giving effect to the proceeds of the Purchased
Securities pursuant to this Subscription Agreement).

 

“Company Charter” means the Amended and Restated Certificate of Incorporation of
the Company, as in effect on the date hereof.

 

“Common Stock” means the Company’s common stock, par value $0.0001 per share.

 

“Current Company Shares” means the two million five hundred thousand (2,500,000)
shares of Common Stock purchased by Deerfield in the Company’s initial public
offering.

 

“Deerfield Securities” means (i) if the total number of Purchased Securities is
ten million (10,000,000) shares or less, then all of the Purchased Securities,
and (ii) if the total number of Purchased Securities is more than ten million
(10,000,000) shares, then ten million (10,000,000) plus

 

C-1

--------------------------------------------------------------------------------



 

twenty four-twenty fifths (24/25) of the total number of Purchased Securities in
excess of ten million shares.

 

“Nine-Month Lock-Up Securities” means (i) if the total number of Purchased
Securities is seven million five hundred thousand (7,500,000) shares or less,
then all of the Purchased Securities, and (ii) if the total number of Purchased
Securities is more than seven million five hundred thousand (7,500,000) shares,
then seven million five hundred thousand (7,500,000) of the Purchased
Securities.

 

“Purchased Securities” means that number of shares of Common Stock determined as
follows:

 

(i)                                     If the amount of Available Cash is
Seventy-Five Million Dollars ($75,000,000) or less, then twelve million five
hundred thousand (12,500,000) shares;

 

(ii)                                  If the amount of Available Cash is more
than Seventy-Five Million Dollars ($75,000,000) but less than One Hundred
Million Dollars ($100,000,000), then such number of shares between ten million
(10,000,000) and twelve million five hundred thousand (12,500,000) as shall be
selected by Deerfield in its sole discretion;

 

(iii)                               If the amount of Available Cash is at least
One Hundred Million Dollars ($100,000,000) but no more than Two Hundred Million
Dollars ($200,000,000), then ten million (10,000,000) shares; and

 

(iv)                              If the amount of Available Cash is more than
Two Hundred Million Dollars ($200,000,000), then that number of shares of Common
Stock (rounded up to the nearest whole number) equal to (A) Three Hundred
Million Dollars ($300,000,000) minus the amount of Available Cash, divided by
(B) Ten (10); provided that in no event will the number of Purchased Securities
be less than five million (5,000,000) shares.

 

“RAB Securities” means (i) if the total number of Purchased Securities is ten
million shares or less, then none of the Purchased Securities, and (ii) if the
total number of Purchased Securities is more than ten million shares, one-twenty
fifth (1/25) of the total number of Purchased Securities in excess of ten
million shares.

 

“Redeemed Shares” means the total number of shares of Common Stock (if any) to
be redeemed by the Company as a result of the exercise of Redemption Rights (as
such term is defined in the Company Charter) by holders of Common Stock in
connection with the Transaction.

 

“Transaction” means the proposed business combination contemplated by the
Transaction Agreement.

 

“Transaction Agreement” means that certain Agreement and Plan of Merger, dated
July 8, 2019, by and among the Company, AdaptHealth, DFB Merger Sub LLC, a
Delaware limited liability company, Access Point Medical, Inc., a Delaware
corporation, Clifton Bay Offshore Investments L.P, a British Virgin Islands
limited partnership, BM AH Holdings, LLC, a Delaware limited liability company,
BlueMountain Foinaven Master Fund L.P., a Cayman Islands exempted limited
partnership, BMSB L.P., a Delaware limited partnership, BlueMountain Fursan Fund
L.P., a Cayman Islands exempted limited partnership, and AH Representative LLC,
a Delaware limited liability company, as the Company Unitholders’
Representative, as amended by that certain Amendment No. 1 dated October 15,
2019, pursuant to which the parties thereto intend to effect the Transaction on
the terms and conditions set forth therein.

 

“Willful Breach” means a material breach that is a consequence of an act
undertaken by the breaching party with the knowledge (actual or constructive)
that the taking of such act would, or would be reasonably expected to, cause a
breach of this Subscription Agreement.

 

C-2

--------------------------------------------------------------------------------



 

2.                                      Subscription; Commitment.

 

(a)                                 Deerfield hereby irrevocably subscribes for
and agrees to purchase from the Company, and the Company hereby agrees to sell
to Deerfield, the Deerfield Securities for a purchase price of $10.00 per share,
on the terms and subject to the conditions provided for herein.

 

(b)                                 RAB hereby irrevocably subscribes for and
agrees to purchase from the Company, and the Company hereby agrees to sell to
RAB, the RAB Securities for a purchase price of $10.00 per share, on the terms
and subject to the conditions provided for herein.

 

(c)                                  Deerfield further hereby agrees that it
shall (i) continue to own, beneficially and of record, the Current Company
Shares through the time of the consummation of the Transaction, (ii) not
exercise its Redemption Rights with respect to any of the Current Company Shares
in connection with the Transaction and (iii) vote the Current Company Shares in
favor of the Transaction and the other proposals of the Company set forth in the
Proxy Statement (as defined in the Transaction Agreement).

 

3.                                      Closing. The closing of the sale of
Purchased Securities contemplated hereby (the “Closing”) is contingent upon the
substantially concurrent consummation of the Transaction. The Closing shall
occur immediately prior to the consummation of the Transaction. Upon
(a) satisfaction of the conditions set forth in Section 4 of this Subscription
Agreement and (b) written notice from (or on behalf of) the Company to the
Subscribers (the “Closing Notice”) that the Company reasonably expects all
conditions to the closing of the Transaction to be satisfied on a date that is
not less than three (3) business days from the date of the Closing Notice and
setting forth the number of Redeemed Shares (and the resulting amount of
Available Cash and number of Purchased Securities), each of the Subscribers
shall deliver to the Company, at least one (1) business day prior to the closing
date specified in the Closing Notice (the “Closing Date”), the aggregate
applicable subscription amount (in the case of RAB, if any) for such
Subscriber’s Purchased Securities (the “Purchase Price”), which shall be held in
escrow until the Closing pursuant to the terms of an escrow agreement to be
entered into by the Subscribers, the Company and an escrow agent, by wire
transfer of United States dollars in immediately available funds to the account
specified by the Company in the Closing Notice. At the Closing, the Company
shall deliver (or cause the delivery of) the applicable number of each
Subscriber’s Purchased Securities (in the case of RAB, if any) in book entry
form to applicable Subscriber or to a custodian designated by the applicable
Subscriber, as applicable, as indicated below, and upon delivery of the
applicable number of Purchased Securities to the Subscribers, the Purchase Price
shall be released from escrow automatically and without further action by the
Company or the Subscribers. In the event the Closing does not occur on the
Closing Date, the Company shall promptly (but not later than one (1) business
day thereafter) return the Purchase Price to the applicable Subscribers.

 

4.                                      Closing Conditions. Each Subscriber’s
obligation to acquire its Purchased Securities (in the case of RAB, if any) at
the Closing is also subject to the conditions that, on the Closing Date:

 

(a)                                 no suspension of the qualification of the
Common Stock for offering or sale, or of the Common Stock for trading, in any
jurisdiction, or initiation or threatening of any proceedings for any of such
purposes, shall have occurred;

 

(b)                                 all representations and warranties of the
Company and such Subscriber contained in this Subscription Agreement shall be
true and correct in all material respects at and as of the Closing Date (except
those representations and warranties that address matters only as of a specified
date, which shall be true and correct in all respects at and as of that
specified date), and consummation of the Closing shall constitute a
reaffirmation by each of the Company and such Subscriber of each of the
representations, warranties and agreements of each such party contained in this
Subscription

 

C-3

--------------------------------------------------------------------------------



 

Agreement as of the Closing Date, but in each case without giving effect to
consummation of the Transaction;

 

(c)                                  no governmental authority shall have
enacted, issued, promulgated, enforced or entered any judgment, order, law,
rule or regulation (whether temporary, preliminary or permanent) which is then
in effect and has the effect of making consummation of the transactions
contemplated hereby illegal or otherwise restraining or prohibiting consummation
of the transactions contemplated hereby;

 

(d)                                 the Company’s shareholders shall have
approved the issuance of the Purchased Securities;

 

(e)                                  all conditions precedent to the Company’s
obligation to consummate closing of the Transaction, including the approval of
the Company’s shareholders, shall have been satisfied or, with the prior written
consent of such Subscriber, waived (other than those conditions which, by their
nature, are to be satisfied at the closing of the Transaction);

 

(f)                                   since the date of this Subscription
Agreement, there shall have not occurred any Company Material Adverse Effect (as
defined in the Transaction Agreement);

 

(g)                                  the Company shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Subscription Agreement to be performed, satisfied or
complied with by it at or prior to the Closing;

 

(h)                                 the Transaction Agreement, other
subscription agreements and other related transaction agreements, if any, shall
not have been amended, waived by the Company or modified except with the prior
written consent of such Subscriber;

 

(i)                                     the Company shall have taken all
necessary action to cause one individual designated by Deerfield to be elected
or appointed to the Company’s Board of Directors upon the consummation of the
Transaction;

 

(j)                                    the Company, such Subscriber and the
other parties thereto shall have entered into the Registration Rights Agreement
(the “Registration Rights Agreement”), in substantially the form attached hereto
as Exhibit A, amending and restating that certain Registration Rights Agreement
dated as of February 15, 2018 by and among the Company, Deerfield/RAB Ventures
LLC (an affiliate of the Subscribers) and the other investors party thereto;

 

(k)                                 the Company shall have delivered or shall
have caused to be delivered to the Subscribers and their respective counsel, on
or prior to the Closing Date, such closing certificates as may be reasonably
requested by the Subscribers, in form and substance reasonably satisfactory to
the Subscribers; and

 

(l)                                     all required filings under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”)
applicable to the purchase of the Purchased Securities (the “HSR Filings”) shall
have been completed, and any applicable waiting period (and any extensions
thereof) applicable to the purchase of the Purchased Securities under the HSR
Act shall have expired or been terminated.

 

5.                                      Further Assurances. At and after the
Closing, the parties hereto shall execute and deliver such additional documents
and take such additional actions as the parties reasonably may deem to be
practical and necessary in order to consummate the subscription as contemplated
by this Subscription Agreement.

 

6.                                      Company Representations and Warranties.
The Company represents and warrants to each of the Subscribers that:

 

C-4

--------------------------------------------------------------------------------



 

(a)                                 The Company has been duly incorporated, is
validly existing and is in good standing under the laws of the State of
Delaware, with corporate power and authority to own, lease and operate its
properties and conduct its business as presently conducted and to enter into,
deliver and perform its obligations under this Subscription Agreement.

 

(b)                                 The Purchased Securities have been duly
authorized and, when issued and delivered to such Subscriber against full
payment therefor in accordance with the terms of this Subscription Agreement,
the Purchased Securities will be validly issued, fully paid and non-assessable
and will not have been issued in violation of or subject to any preemptive or
similar rights created under the Company Charter and Company’s bylaws or under
the laws of the State of Delaware.

 

(c)                                  This Subscription Agreement has been duly
authorized, executed and delivered by the Company and is enforceable against the
Company in accordance with its terms, except as may be limited or otherwise
affected by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws relating to or affecting the rights of creditors
generally, and (ii) principles of equity, whether considered at law or equity.

 

(d)                                 The execution, delivery and performance of
this Subscription Agreement (including the issuance and sale of the Purchased
Securities and the compliance by the Company with all of the provisions of this
Subscription Agreement and the consummation of the transactions contemplated
hereby) will be done in accordance with the Nasdaq marketplace rules and will
not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of the Company or any of its subsidiaries pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company is subject; (ii) the provisions of
the organizational documents of the Company; or (iii) any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over the Company or any of its
properties that, in the case of clause (i) or this clause (iii), would have a
material adverse effect on the business, properties, financial condition,
stockholders’ equity or results of operations of the Company, the validity of
the Purchased Securities, or the legal authority or ability of the Company to
comply in all material respects with the terms of this Subscription Agreement (a
“Material Adverse Effect”).

 

(e)                                  There are no securities or instruments
issued by or to which the Company is a party containing anti-dilution or similar
provisions that will be triggered by the issuance of (i) the Purchased
Securities or (ii) the shares to be issued pursuant to any other subscription
agreement that have not been or will not be validly waived on or prior to the
Closing Date.

 

(f)                                   The Company is not in default or violation
(and no event has occurred which, with notice or the lapse of time or both,
would constitute a default or violation) of any term, condition or provision of
(i) the organizational documents of the Company, (ii) any loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement, permit,
franchise or license to which the Company is now a party or by which the
Company’s properties or assets are bound or (iii) any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over the Company or any of its properties,
except, in the case of clause (ii) and clause (iii), for defaults or violations
that have not had and would not be reasonably likely to have, individually or in
the aggregate, a Material Adverse Effect.

 

(g)                                  The Company has not paid, and is not
obligated to pay, any brokerage, finder’s or other fee or commission in
connection with its issuance and sale of the Purchased Securities, including,
for the avoidance of doubt, any fee or commission payable to any stockholder or
affiliate of the Company.

 

C-5

--------------------------------------------------------------------------------



 

7.                                      Subscriber Representations and
Warranties. Each Subscriber, severally and not jointly, solely as to itself and
not as to the other Subscriber, represents and warrants to the Company that:

 

(a)                                 Such Subscriber is (i) a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act) or an
institutional “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act), in each case, satisfying the requirements set forth on Schedule
A, (ii) is acquiring the Purchased Securities only for its own account and not
for the account of others, and not on behalf of any other account or person, and
(iii) is not acquiring the Purchased Securities with a view to, or for offer or
sale in connection with, any distribution thereof in violation of the Securities
Act (and shall provide the requested information on Schedule A following the
signature page hereto). Such Subscriber is not an entity formed for the specific
purpose of acquiring the Purchased Securities.

 

(b)                                 Such Subscriber understands that the
Purchased Securities are being offered in a transaction not involving any public
offering within the meaning of the Securities Act and that the Purchased
Securities have not been registered under the Securities Act. Such Subscriber
understands that the Purchased Securities may not be resold, transferred,
pledged or otherwise disposed of by such Subscriber absent an effective
registration statement under the Securities Act except (i) to the Company or a
subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and sales that
occur outside the United States within the meaning of Regulation S under the
Securities Act or (iii) pursuant to another applicable exemption from the
registration requirements of the Securities Act, and in each of cases (i) and
(iii) in accordance with any applicable securities laws of the states and other
jurisdictions of the United States, and that any certificates representing the
Purchased Securities shall contain a legend to such effect. Such Subscriber
acknowledges that the Purchased Securities will not be eligible for resale
pursuant to Rule 144A promulgated under the Securities Act. Such Subscriber
understands and agrees that the Purchased Securities will be subject to transfer
restrictions and, as a result of these transfer restrictions, such Subscriber
may not be able to readily resell the Purchased Securities and may be required
to bear the financial risk of an investment in the Purchased Securities for an
indefinite period of time. Such Subscriber understands that it has been advised
to consult legal counsel prior to making any offer, resale, pledge or transfer
of any of the Purchased Securities.

 

(c)                                  Such Subscriber understands and agrees that
such Subscriber is purchasing Purchased Securities directly from the Company.
Such Subscriber further acknowledges that there have been no representations,
warranties, covenants and agreements made to such Subscriber by the Company, or
its officers or directors, expressly or by implication, other than those
representations, warranties, covenants and agreements included in this
Subscription Agreement.

 

(d)                                 Such Subscriber’s acquisition and holding of
the Purchased Securities will not constitute or result in a non-exempt
prohibited transaction under Section 406 of the Employee Retirement Income
Security Act of 1974, as amended, Section 4975 of the Internal Revenue Code of
1986, as amended, or any applicable similar law.

 

(e)                                  In making its decision to purchase the
Purchased Securities, such Subscriber has relied solely upon independent
investigation made by such Subscriber. Such Subscriber acknowledges and agrees
that such Subscriber has received such information as it deems necessary in
order to make an investment decision with respect to the Purchased Securities.
Such Subscriber represents and agrees that such Subscriber and such Subscriber’s
professional advisor(s), if any, have had the full opportunity to ask such
questions, receive such answers and obtain such information as such Subscriber
and such Subscriber’s professional advisor(s), if any, have deemed necessary to
make an investment decision with respect to the Purchased Securities.

 

(f)                                   Such Subscriber became aware of this
offering of the Purchased Securities solely by means of direct contact between
it and the Company or a representative of the Company, and the

 

C-6

--------------------------------------------------------------------------------



 

Purchased Securities were offered to such Subscriber solely by direct contact
between it and the Company or a representative of the Company. Such Subscriber
did not become aware of this offering of the Purchased Securities, nor were the
Purchased Securities offered to such Subscriber, by any other means. Such
Subscriber acknowledges that the Company represents and warrants that the
Purchased Securities (i) were not offered by any form of general solicitation or
general advertising and (ii) are not being offered in a manner involving a
public offering under, or in a distribution in violation of, the Securities Act,
or any state securities laws.

 

(g)                                  Such Subscriber acknowledges that it is
aware that there are substantial risks incident to the purchase and ownership of
the Purchased Securities. Such Subscriber has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Purchased Securities, and such Subscriber has
sought such accounting, legal and tax advice as such Subscriber has considered
necessary to make an informed investment decision.

 

(h)                                 Alone, or together with any professional
advisor(s), such Subscriber has adequately analyzed and fully considered the
risks of an investment in the Purchased Securities and determined that the
Purchased Securities are a suitable investment for such Subscriber and that such
Subscriber is able at this time and in the foreseeable future to bear the
economic risk of a total loss of such Subscriber’s investment in the Company.
Such Subscriber acknowledges specifically that a possibility of total loss
exists.

 

(i)                                     Such Subscriber understands and agrees
that no federal or state agency has passed upon or endorsed the merits of the
offering of the Purchased Securities or made any findings or determination as to
the fairness of this investment.

 

(j)                                    Such Subscriber has been duly formed or
incorporated and is validly existing in good standing under the laws of its
jurisdiction of incorporation or formation.

 

(k)                                 The execution, delivery and performance by
such Subscriber of this Subscription Agreement are within the powers of such
Subscriber, have been duly authorized and, assuming the satisfaction of the
conditions to closing in Section 4 of this Subscription Agreement, will not
constitute or result in a breach or default under or conflict with any order,
ruling or regulation of any court or other tribunal or of any governmental
commission or agency, or any agreement or other undertaking, to which such
Subscriber is a party or by which such Subscriber is bound, and, if such
Subscriber is not an individual, will not violate any provisions of such
Subscriber’s charter documents, including, without limitation, its incorporation
or formation papers, bylaws, indenture of trust or partnership or operating
agreement, as may be applicable. The signature on this Subscription Agreement is
genuine, and the signatory, if such Subscriber is an individual, has legal
competence and capacity to execute the same or, if such Subscriber is not an
individual the signatory has been duly authorized to execute the same, and this
Subscription Agreement constitutes a legal, valid and binding obligation of such
Subscriber, enforceable against such Subscriber in accordance with its terms.

 

(l)                                     Neither the due diligence investigation
conducted by such Subscriber in connection with making its decision to acquire
the Purchased Securities nor any representations and warranties made by such
Subscriber herein shall modify, amend or affect such Subscriber’s right to rely
on the truth, accuracy and completeness of the Company’s representations and
warranties contained herein.

 

(m)                             Such Subscriber is not (i) a person or entity
named on the List of Specially Designated Nationals and Blocked Persons
administered by the U.S. Treasury Department’s Office of Foreign Assets Control
or in any Executive Order issued by the President of the United States and
administered by OFAC (“OFAC List”), or a person or entity prohibited by any OFAC
sanctions

 

C-7

--------------------------------------------------------------------------------



 

program, (ii) a Designated National as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing
banking services indirectly to a non-U.S. shell bank (collectively, a
“Prohibited Investor”). Such Subscriber agrees to provide law enforcement
agencies, if requested thereby, such records as required by applicable law,
provided that such Subscriber is permitted to do so under applicable law. If
such Subscriber is a financial institution subject to the Bank Secrecy Act (31
U.S.C. Section 5311 et seq.) (the “BSA”), as amended by the USA PATRIOT Act of
2001 (the “PATRIOT Act”), and its implementing regulations (collectively, the
“BSA/PATRIOT Act”), such Subscriber maintains policies and procedures reasonably
designed to comply with applicable obligations under the BSA/PATRIOT Act. To the
extent required, it maintains policies and procedures reasonably designed for
the screening of its investors against the OFAC sanctions programs, including
the OFAC List. To the extent required, it maintains policies and procedures
reasonably designed to ensure that the funds held by such Subscriber and used to
purchase the Purchased Securities were legally derived.

 

(n)                                 The Purchase Price to be paid by such
Subscriber, together in the case of Deerfield with the total amount paid by
Deerfield for the Current Company Shares, is less than the maximum amount that
such Subscriber is permitted to invest in any one portfolio investment pursuant
to the terms of its organizational or governing documents or otherwise. Such
Subscriber has uncalled capital commitments or otherwise has available funds in
excess of the Purchase Price and all other unfunded contractually binding equity
commitments of such Subscriber that are currently outstanding.

 

(o)                                 To the extent required under the HSR Act,
such Subscriber agrees to promptly following the date hereof make any required
HSR Filings and agrees to supply as promptly as reasonably practicable any
additional information and documentary material that may be requested pursuant
to the HSR Act and to take all other actions necessary, proper or advisable to
cause the expiration or termination of the applicable waiting periods under the
HSR Act as soon as practicable, including by requesting early termination of the
waiting period provided for under the HSR Act. Each party shall, in connection
therewith, use its commercially reasonable efforts to: (i) cooperate in all
respects with the other party or its affiliates in connection with any filing or
submission and in connection with any investigation or other inquiry, including
any proceeding initiated by a private person; (ii) keep the other party
reasonably informed of any communication received by such party or its
representatives from, or given by such party or its representatives to, any
governmental authority and of any communication received or given in connection
with any proceeding by a private person, in each case regarding the purchase of
the Purchased Securities; (iii) permit a representative of the other party and
their respective outside counsel to review any communication given by it to, and
consult with each other in advance of any meeting or conference with, any
governmental authority or, in connection with any proceeding by a private
person, with any other person, and to the extent permitted by such governmental
authority or other person, give a representative or representatives of the other
party the opportunity to attend and participate in such meetings and
conferences; (iv) in the event a party’s representative is prohibited from
participating in or attending any meetings or conferences, the other party shall
keep such party promptly and reasonably apprised with respect thereto; and
(v) use commercially reasonable efforts to cooperate in the filing of any
memoranda, white papers, filings, correspondence or other written communications
explaining or defending the purchase of the Purchased Securities, articulating
any regulatory or competitive argument, and/or responding to requests or
objections made by any governmental authority.

 

8.                                      Lock-Up.

 

(a)                                 Deerfield acknowledges and agrees that,
without the prior written consent of the Company, during the period commencing
on the Closing Date and continuing until the date that is (i) with respect to
the Nine-Month Lock-Up Securities and the Current Company Shares, nine

 

C-8

--------------------------------------------------------------------------------



 

(9) months after the Closing Date, and (ii) with respect to the remaining
Deerfield Securities, three (3) months after the Closing Date, Deerfield shall
not (A) sell, assign, transfer (including by operation of law), incur any liens,
charges, security interests, options, claims, mortgages, pledges, proxies,
voting trusts or agreements, obligations, understandings or arrangements or
other restrictions on title or transfer of any nature whatsoever, dispose of or
otherwise encumber (each, a “Transfer”), (B) make any short sale of, grant any
option for the purchase of, or (C) enter into any hedging or similar transaction
with the same economic effect as a Transfer of, any of such securities.

 

(b)                                 RAB acknowledges and agrees that, without
the prior written consent of the Company, during the period commencing on the
Closing Date and continuing until the date that is three (3) months after the
Closing Date, RAB shall not (i) Transfer, (ii) make any short sale of, grant any
option for the purchase of, or (iii) enter into any hedging or similar
transaction with the same economic effect as a Transfer of, any of the RAB
Securities (if any).

 

(c)                                  The Company may impose stop-transfer
instructions and may stamp each certificate representing the Purchased
Securities with an appropriate legend to enforce the provisions of the foregoing
sentence. Any purported Transfer or other transaction in violation of this
Section 8 shall be null and void.

 

9.                                      Registration Rights. The Company and
such Subscriber, among the other parties thereto, shall enter into the
Registration Rights Agreement, substantially in the form attached as Exhibit A
hereto, in connection with the consummation of the Transaction contemplated by
the Transaction Agreement.

 

10.                               Securities Laws Matters. Prior to or at the
Closing, the Company shall take all steps necessary to cause the acquisition of
the Purchased Securities contemplated hereby by such Subscriber or any of its
assignees who is subject to the reporting requirements of Section 16(a) of the
Securities Exchange Act of 1934 (the “Exchange Act”) with respect to the Company
to be exempt under Rule 16b-3 promulgated under the Exchange Act.

 

11.                               Use of Funds. The Company shall use the
proceeds received in respect of the Purchase Price solely for the purposes of
consummating the Transaction (including costs and expenses associated
therewith), to subscribe for membership interests in AdaptHealth pursuant to the
terms of the Transaction Agreement, and for general corporate purposes in
furtherance of the business of the Company.

 

12.                               No Recourse.

 

(a)                                 Notwithstanding anything that may be
expressed or implied in this Subscription Agreement or any document or
instrument delivered in connection herewith, the Company, by its acceptance of
this Subscription Agreement, covenants, agrees and acknowledges that (a) no
person other than the Subscribers and Company shall have any obligation
hereunder, (b) no recourse hereunder or under any documents or instruments
delivered in connection with this Subscription Agreement or the transactions
referenced herein (whether or not consummated) shall be had against any
Non-Recourse Party of either Subscriber, whether by the enforcement of any
judgment or assessment or by any legal, equitable, investigative or arbitral
proceeding, or by virtue of any statute, regulation or other applicable law
(including common law), and (c) no personal liability whatsoever will attach to,
be imposed on or otherwise be incurred by any Non-Recourse Party of either
Subscriber, for any obligations of either Subscriber under this Subscription
Agreement or any documents or instruments delivered in connection with this
Subscription Agreement or the transactions referenced herein (whether or not
consummated) or for any Proceeding based on, in respect of, or by reason of such
obligations or by their creation, in each case whether based on contract, tort,
strict liability, other laws (including common law) or otherwise, and whether by

 

C-9

--------------------------------------------------------------------------------



 

piercing the corporate veil, by a claim by or on behalf of a party hereto or
another person or otherwise.

 

(b)                                 For purposes of this Section 12,
“Non-Recourse Party” means with respect to a Subscriber, its affiliates, and its
and their former, current and future directors, managers, trustees, officers,
employees, agents and affiliates (both direct and indirect), the former, current
and future, direct and indirect holders of any equity interests or securities of
the foregoing (whether such holder is a limited or general partner, member,
stockholder or otherwise), the former, current or future assignees of the
foregoing and the former, current or future directors, managers, trustees,
officers, employees, agents, general or limited partners, managers, members,
stockholders, affiliates, controlling persons, representatives or assignees of
the foregoing (but in each case excluding (i) such Subscriber in its capacity as
such, and (ii) the Company).

 

13.                               Termination. This Subscription Agreement shall
terminate and be void and of no further force and effect, and all rights and
obligations of the parties hereunder shall terminate without any further
liability on the part of any party in respect thereof, upon the earliest to
occur of (a) the termination of the Transaction Agreement, (b) the mutual
written agreement of each of the parties hereto to terminate this Subscription
Agreement, (c) if any of the conditions to Closing set forth in Section 4 of
this Subscription Agreement are not satisfied or waived on or prior to the
Closing and, as a result thereof, the transactions contemplated by this
Subscription Agreement are not consummated at the Closing and the Closing
nevertheless occurs, or (d) the satisfaction of the conditions to closing set
forth in Section 4 of this Subscription Agreement becomes impossible; provided
that nothing herein will relieve any party from liability for any Willful Breach
hereof prior to the time of termination, and each party will be entitled to any
remedies at law or in equity to recover losses, liabilities or damages arising
from such breach. The Company shall promptly notify each Subscriber of the
termination of the Transaction Agreement promptly after the termination of such
agreement.

 

14.                               Trust Account Waiver. Each Subscriber
acknowledges that the Company is a blank check company with the powers and
privileges to effect a merger, asset acquisition, reorganization or similar
business combination involving the Company and one or more businesses or assets.
Each Subscriber further acknowledges that, as described in the Company’s
prospectus relating to its initial public offering dated February 15, 2018 (the
“Prospectus”) available at www.sec.gov, substantially all of the Company’s
assets consist of the cash proceeds of the Company’s initial public offering and
private placements of its securities, and substantially all of those proceeds
have been deposited in a trust account (the “Trust Account”) for the benefit of
the Company, its public shareholders and the underwriters of the Company’s
initial public offering. For and in consideration of the Company entering into
this Subscription Agreement, the receipt and sufficiency of which are hereby
acknowledged, each Subscriber hereby waives with respect to the Purchased
Securities any and all right, title and interest, or any claim of any kind it
has or may have in the future, in or to any monies held in the Trust Account,
and agrees not to seek recourse against the Trust Account as a result of, or
arising out of, this Subscription Agreement. Upon the consummation of the
Transaction and the disbursement of the funds contained in the Trust Account,
this Section 14 shall no longer have any force and effect.

 

15.                               Miscellaneous.

 

(a)                                 Neither this Subscription Agreement nor any
obligations hereunder nor any rights that may accrue to a Subscriber hereunder
may be transferred or assigned without the prior written consent of the Company;
provided, that either Subscriber may assign its rights hereunder in whole or in
part to any of its Affiliates; provided further, that any such assignee shall be
required, as a condition to receipt of any Purchased Securities, to enter into a
written agreement agreeing to be bound by the restrictions contained in
Section 8. For the avoidance of doubt, any such assignment shall not relieve the
assigning Subscriber of any of its obligations hereunder. Any purported
assignment of this Subscription Agreement in violation of this
Section 15(a) shall be null and void.

 

C-10

--------------------------------------------------------------------------------



 

(b)                                 The Company may request from each Subscriber
such additional information as the Company may deem necessary to evaluate the
eligibility of such Subscriber to acquire the Purchased Securities, and such
Subscriber shall provide such information as may reasonably be requested, to the
extent readily available and to the extent consistent with its internal policies
and procedures.

 

(c)                                  Each Subscriber acknowledges that the
Company and others will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement. Prior
to the Closing, (i) each Subscriber agrees to promptly notify the Company if any
of such Subscriber’s acknowledgments, understandings, agreements,
representations and warranties set forth herein are no longer accurate and
(ii) the Company agrees to promptly notify each Subscriber if any of the
Company’s acknowledgments, understandings, agreements, representations and
warranties set forth herein are no longer accurate. Each Subscriber agrees that
each purchase by such Subscriber of Purchased Securities from the Company will
constitute a reaffirmation of the acknowledgments, understandings, agreements,
representations and warranties herein (as modified by any such notice) by such
Subscriber as of the time of such purchase.

 

(d)                                 Each of the Company and the Subscribers is
entitled to rely upon this Subscription Agreement and is irrevocably authorized
to produce this Subscription Agreement or a copy hereof to any interested party
in any administrative or legal proceeding or official inquiry with respect to
the matters covered hereby.

 

(e)                                  Notwithstanding anything to the contrary
herein, all the covenants, representations and warranties made by each party
hereto in this Subscription Agreement shall survive the Closing.

 

(f)                                   This Subscription Agreement may not be
modified, waived or terminated except by an instrument in writing, signed by the
party against whom enforcement of such modification, waiver, or termination is
sought.

 

(g)                                  This Subscription Agreement constitutes the
entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties with
respect to the subject matter hereof, including, without limitation, the
Original Subscription Agreement. This Subscription Agreement shall not confer
any rights or remedies upon any person other than the parties hereto, and their
respective successor and assigns.

 

(h)                                 This Subscription Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person. Notwithstanding the foregoing, Non-Recourse Parties shall
be entitled to the benefits of, and shall have the right to enforce, Section 12
of this Subscription Agreement.

 

(i)                                     Except as otherwise provided herein,
this Subscription Agreement shall be binding upon, and inure to the benefit of
the parties hereto and their heirs, executors, administrators, successors, legal
representatives, and permitted assigns, and the agreements, representations,
warranties, covenants and acknowledgments contained herein shall be deemed to be
made by, and be binding upon, such heirs, executors, administrators, successors,
legal representatives and permitted assigns.

 

(j)                                    If any provision of this Subscription
Agreement shall be invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions of this Subscription Agreement shall
not in any way be affected or impaired thereby and shall continue in full force
and effect.

 

(k)                                 This Subscription Agreement may be executed
in one or more counterparts (including by facsimile or electronic mail or in
.pdf) and by different parties in separate counterparts, with the

 

C-11

--------------------------------------------------------------------------------



 

same effect as if all parties hereto had signed the same document. All
counterparts so executed and delivered shall be construed together and shall
constitute one and the same agreement.

 

(l)                                     Each Subscriber shall pay all of its own
expenses in connection with this Subscription Agreement and the transactions
contemplated herein.

 

(m)                             The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Subscription
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Subscription
Agreement and to enforce specifically the terms and provisions of this
Subscription Agreement, this being in addition to any other remedy to which such
party is entitled at law, in equity, in contract, in tort or otherwise.

 

(n)                                 THIS SUBSCRIPTION AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD
OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER STATE. EACH PARTY
HERETO HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION
PURSUANT TO THIS SUBSCRIPTION AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

[SIGNATURE PAGES FOLLOW]

 

C-12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, such Subscriber has executed or caused this Amended and
Restated Subscription Agreement to be executed by its duly authorized
representative as of the date set forth below.

 

 

DEERFIELD PRIVATE DESIGN FUND IV, L.P.

 

By:

Deerfield Mgmt IV, L.P., General Partner

 

By:

J.E. Flynn Capital IV, LLC, General Partner

 

 

 

 

 

 

 

By

/s/ DAVID J. CLARK

 

 

Name:

David J. Clark

 

 

Title:

Authorized Signatory

 

 

Date:

October 15, 2019

 

[Signature Page to Subscription Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, such Subscriber has executed or caused this Amended and
Restated Subscription Agreement to be executed by its duly authorized
representative as of the date set forth below.

 

 

RAB VENTURES (DFB) LLC

 

 

 

 

 

 

 

By

/s/ RICHARD A. BARASCH

 

 

Name:

Richard A. Barasch

 

 

Title:

Manager

 

 

Date:

October 15, 2019

 

[Signature Page to Subscription Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, DFB Healthcare Acquisitions Corp. has accepted this Amended
and Restated Subscription Agreement as of the date set forth below.

 

 

DFB HEALTHCARE ACQUISITIONS CORP.

 

 

 

 

 

 

 

By

/s/ CHRIS WOLFE

 

 

Name:

Chris Wolfe

 

 

Title:

Chief Financial Officer

 

 

Date:

 

 

[Signature Page to Subscription Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE A
ELIGIBILITY REPRESENTATIONS OF THE INVESTOR

 

A.                                    QUALIFIED INSTITUTIONAL BUYER STATUS
(Please check the applicable subparagraphs):



1.                                      o                                    We
are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act).

 

B.                                    INSTITUTIONAL ACCREDITED INVESTOR STATUS
(Please check the applicable subparagraphs):



1.                                      o                                    We
are an “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act. for one or more of the following reasons (Please check the
applicable subparagraphs):



o                                    We are a bank, as defined in
Section 3(a)(2) of the Securities Act or any savings and loan association or
other institution as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in an individual or a fiduciary capacity.

 

o                                    We are a broker or dealer registered under
Section 15 of the Securities Exchange Act of 1934, as amended.



o                                    We are an insurance company, as defined in
Section 2(13) of the Securities Act.



o                                    We are an investment company registered
under the Investment Company Act of 1940 or a business development company, as
defined in Section 2(a)(48) of that act.



o                                    We are a Small Business Investment Company
licensed by the U.S. Small Business Administration under Section 301(c) or
(d) of the Small Business Investment Act of 1958.



o                                    We are a plan established and maintained by
a state, its political subdivisions or any agency or instrumentality of a state
or its political subdivisions for the benefit of its employees, if the plan has
total assets in excess of $5 million.

 

o                                    We are an employee benefit plan within the
meaning of Title I of the Employee Retirement Income Security Act of 1974, if
the investment decision is being made by a plan fiduciary, as defined in
Section 3(21) of such act, and the plan fiduciary is either a bank, an insurance
company, or a registered investment adviser, or if the employee benefit plan has
total assets in excess of $5 million.



o                                    We are a private business development
company, as defined in Section 202(a)(22) of the Investment Advisers Act of
1940.

 

o                                    We are a corporation, Massachusetts or
similar business trust, or partnership, or an organization described in
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, that was not
formed for the specific purpose of acquiring the Securities, and that has total
assets in excess of $5 million.



o                                    We are a trust with total assets in excess
of $5 million not formed for the specific purpose of acquiring the Securities,
whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) under the Securities Act.



o                                    We are an entity in which all of the equity
owners are accredited investors.

 

C.                                    AFFILIATE STATUS
(Please check the applicable box)

 

THE INVESTOR:

 

o                                    is:



o                                    is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Company
or acting on behalf of an affiliate of the Company.

 

This page should be completed by the Investor and constitutes a part of the
Subscription Agreement

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF
REGISTRATION RIGHTS AGREEMENT

 

[See attached]

 

--------------------------------------------------------------------------------